DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Douglas Holtz (Reg. No. 33,902) on 6/21/21.
Please amend the claims as follows:

1. (Currently Amended) An electronic apparatus comprising:
	a receiver configured to receive, from a first wireless apparatus, a first physical frame including, as a destination address, an address specifying both (1) the electronic apparatus and (2) a second wireless apparatus different from the electronic apparatus as destinations; and
	a transmitter configured to transmit, to the first wireless apparatus, a first response frame in response to reception of the first physical frame, if the first physical frame is successfully received by the receiver,
	wherein a transmission period of the first response frame at least partially overlaps with a transmission period of a second response frame transmitted by the second wireless apparatus in response to reception of the first physical frame, [[and]]
,
	wherein the first physical frame includes a first request to send (RTS) frame for reserving a communication period,
	wherein the first response frame is a first clear to send (CTS) frame for reserving the communication period, the first CTS frame including information regarding the first RTS frame, and
	wherein the receiver is further configured to receive, if the first CTS frame is successfully received by the first wireless apparatus and a second CTS frame fails to be received by the first wireless apparatus, a transmission data frame during the communication period without receiving the first RTS frame again, the second CTS frame including information regarding the first RTS frame from the second wireless apparatus.
 	2. (Previously Presented) The electronic apparatus of Claim 1, wherein: the first physical frame includes a first data frame, and the first response frame is a first acknowledgment frame including information regarding acknowledgment of the first data frame.  
 	3. (Previously Presented) The electronic apparatus of Claim 2, wherein the receiver is further configured to receive, if the first acknowledgment frame is successfully received by the first wireless apparatus and a second acknowledgment frame fails to be received by the first wireless apparatus, a next data frame different from the first data frame without receiving the first data frame again, the second acknowledgment frame including information regarding acknowledgment of the first data frame from the second wireless apparatus.

	Claims 4 and 5 (Canceled).



 	7. (Previously Presented) The electronic apparatus of Claim 1, wherein: a sequence used for scrambling at least part of physical frames of the first and second response frames is the same.  

 	8. (Previously Presented) The electronic apparatus of Claim 1, wherein: the first physical frame includes a first data frame and a second data frame, he first response frame is a first acknowledgment frame including information regarding acknowledgment of at least one of the first and second data frames, and the first acknowledgment frame includes a physical header same as a physical header of a second acknowledgment frame including information regarding acknowledgment of at least one of the first and second data frames from the second wireless apparatus. 
 
9. (Original) The electronic apparatus of Claim 8, wherein the first acknowledgment frame is transmitted to the first wireless apparatus using a first frequency different from a second frequency used if the second acknowledgment frame is transmitted by the second wireless apparatus.  

Claim 10 (Canceled).  

11. (Previously Presented) The electronic apparatus of Claim 1, wherein: a global address of the electronic apparatus is different from a global address of the second wireless apparatus, and a local address of the electronic apparatus is the same as a local address of the second wireless apparatus.  



13. (Previously Presented) The electronic apparatus of Claim 1, wherein: the first response frame is transmitted to the first wireless apparatus if the first physical frame includes a data frame, the first response frame including information regarding acknowledgment of the data frame; and the first response frame is not transmitted to the first wireless apparatus if the first physical frame includes a plurality of data frames.  

14. (Original) The electronic apparatus of Claim 1, wherein the first response frame is not transmitted to the first wireless apparatus if the first physical frame is received a predetermined number of times or more.  

15. (Previously Presented) The electronic apparatus of Claim 1, wherein: the second wireless apparatus establishes connection with the first wireless apparatus, and the electronic apparatus does not establish connection with the first wireless apparatus.


	16. (Currently Amended) An electronic apparatus comprising:
	a transmitter configured to transmit a first physical frame including an address specifying a first wireless apparatus as a destination; and
	a receiver configured to receive, from the first wireless apparatus and a second wireless apparatus different from the first wireless apparatus which is a destination of the first physical frame, a response frame including information regarding the first physical frame if the first physical frame is successfully received by the first wireless apparatus,
,
	wherein the first physical frame includes a first request to send (RTS) frame for reserving a communication period,
	wherein the response frame is a first clear to send (CTS) frame for reserving the communication period, the first CTS frame including information regarding the first RTS frame, and
	wherein the transmitter is further configured to transmit, if the receiver successfully receives the first CTS frame from the first wireless apparatus and fails to receives a second CTS frame from the second wireless apparatus, a transmission data frame during the communication period without transmitting the first RTS frame again, the second CTS frame including information regarding the first RTS frame from the second wireless apparatus.

17. (Previously Presented) The electronic apparatus of Claim 16, wherein the receiver determines is further configured to determine that the response frame has been received if a length of a frame obtained by executing reception processing on the first wireless signal is a first value.  
18. (Previously Presented) The electronic apparatus of Claim 16, wherein the receiver determines is further configured to determine that the response frame has been received if a type of the frame obtained by executing reception processing on the first wireless signal indicates the response frame.  
19. (Previously Presented) The electronic apparatus of Claim 16, wherein the receiver determines is further configured to determine that the response frame has been received if a destination of the frame obtained by executing reception processing on the first wireless signal is the own apparatus.  
wherein the transmitter transmits the first response frame at a first transmission timinq, and the second wireless apparatus transmits the second response frame at a second transmission timing; and wherein the first transmission timing is determined in accordance with the second transmission timing to suppress a difference between the first transmission timing and the second transmission timing.

	21. (Currently Amended) A communication method applied to an electronic apparatus comprising:
	receiving, from a first wireless apparatus, a first physical frame including an address specifying both (1) the electronic apparatus and (2) a second wireless apparatus different from the electronic apparatus as destinations; and
	transmitting, to the first wireless apparatus, a first response frame in response to reception of the first physical frame, if the first physical frame is successfully received,
	wherein a transmission period of the first response frame at least partially overlaps with a transmission period of a second response frame transmitted by the second wireless apparatus in response to reception of the first physical frame, [[and]]
	wherein the transmitting includes generating a physical header of the first response frame same as a physical header of the second response frame and transmitting the first response frame based on a PHY parameter same as a PHY parameter of the second wireless apparatus,
	wherein the first physical frame includes a first request to send (RTS) frame for reserving a communication period,
	wherein the first response frame is a first clear to send (CTS) frame for reserving the communication period, the first CTS frame including information regarding the first RTS frame, and
wherein the communication method further comprises receiving, if the first CTS frame is successfully received by the first wireless apparatus and a second CTS frame fails to be received by the first wireless apparatus, a transmission data frame during the communication period without receiving the first RTS frame again, the second CTS frame including information regarding the first RTS frame from the second wireless apparatus.

	22. (Currently Amended) A communication method comprising:
	transmitting a first physical frame including an address specifying a first wireless apparatus as a destination; 
	receiving, from the first wireless apparatus and a second wireless apparatus different from the first wireless apparatus which is a destination of the first physical frame, a response frame including information regarding the first physical frame if the first physical frame is successfully received by the first wireless apparatus;
	detecting a first wireless signal; and
	determining that the response frame has been received if the first wireless signal is detected after a lapse of a first period from an end of the first physical frame,
	wherein the first physical frame includes a first request to send (RTS) frame for reserving a communication period,
	wherein the response frame is a first clear to send (CTS) frame for reserving the communication period, the first CTS frame including information regarding the first RTS frame, and
	wherein the communication method further comprises transmitting, if the first CTS frame from the first wireless apparatus is successfully received and a second CTS frame from the second wireless apparatus is not received, a transmission data frame during the communication period without transmitting the first RTS frame again, the second CTS frame including information regarding the first RTS frame from the second wireless apparatus.

23. The electronic apparatus of Claim 1, wherein the transmitter is further configured to transmit the first response frame based on a scramble seed same as a scramble seed of the second wireless apparatus.

Allowable Subject Matter
Claims 1-3, 6-9, 11, 13-23 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicants amendments “wherein the first response frame is a first clear to send (CTS) frame for reserving the communication period, the first CTS frame including information regarding the first RTS frame, and wherein the receiver is further configured to receive, if the first CTS frame is successfully received by the first wireless apparatus and a second CTS frame fails to be received by the first wireless apparatus, a transmission data frame during the communication period without receiving the first RTS frame again, the second CTS frame including information regarding the first RTS frame from the second wireless apparatus” filed via Examiners Amendment along with the other limitations have overcome the prior arts of record.  An updated search has been performed and no prior art has been found that solely or in any reasonable combination reads on the claims as amended.  The closest prior art found is as follows:
Phinney et al US (20080273547) teaches an initiating device sends the data to three or more responding devices in a single transmission at step 604. This could include, for example, the wireless device 112a-112c transmitting the obtained data. The transmission may include the identity of the three or more intended responding devices, such as their network addresses. The transmission could alternatively identify a multicast group with which the three or more responding devices are associated.

Kwon et al US (20160309514) teaches in order for the bit-level data to be the same for all CTS frames 432 transmitted by each of the stations included in the RA of RTS frame 412, the scrambling code that is used by each station for generating the CTS frames 432 may be identical. In one embodiment, the scrambler seed used by each station to generate and transmit the CTS frames 432 at operation 401D may be the same scrambler seed as in RTS frame 412.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478